By the WHOLE COURT.
On Motion to Dismiss.
DAWKINS, J.
The state sued the defendant for license taxes amounting to $130, there was judgment for defendant, and the state appealed to this court.
Defendant has moved to dismiss the appeal on the ground that we are without jurisdiction ratione materi®, and since the motion was submitted the state has filed a motion to transfer the case to the Court of Appeal for Orleans Parish.
The'validity, legality, or constitutionality of the tax is in no sense an issue in the case, but merely the question of whether defendant owes the sum claimed. Hence we have no jurisdiction (Const. 1921, art. 7, § 10), and we will, therefore, transfer the case to the Court of Appeal for the Parish of Orleans, appellant to pay costs of this court, all other costs to await final judgment; and it is so ordered,